                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    GARY SHURLEY                                                         CIVIL ACTION

    VERSUS                                                               CASE NO. 18-8197

    DARREL VANNOY, WARDEN                                                SECTION: “G” (3)


                                      ORDER AND REASONS

           Before the Court are Petitioner Gary Shurley’s (“Petitioner”) objections1 to the Report and

Recommendation of the United States Magistrate Judge assigned to this case.2 Petitioner, a state

prisoner incarcerated at the Louisiana State Penitentiary in Angola, Louisiana, filed a petition for

writ of habeas corpus under 28 U.S.C. § 2254, raising eleven grounds for relief.3 The Magistrate

Judge recommended that this Court dismiss the petition without prejudice because Petitioner had

not exhausted state court remedies with respect to some of the claims.4 Petitioner objects to the

Magistrate Judge’s recommendation.5 After reviewing the petition, the State’s response, the

Magistrate Judge’s Report and Recommendation, Petitioner’s objections, the record, and the

applicable law, the Court will overrule Petitioner’s objections, adopt the Magistrate Judge’s

recommendation, and dismiss this action without prejudice.




1
    Rec. Doc. 11.
2
    Rec. Doc. 10.
3
    Rec. Doc. 1.
4
    Rec. Doc. 10.
5
    Rec. Doc. 11.


                                                    1
                                                      I. Background

A.          Factual Background

            On January 24, 2012, a grand jury in the Twenty-First Judicial District Court for the Parish

of Tangipahoa, State of Louisiana charged Petitioner by Indictment with one count of second-

degree murder (Count 1), one count of second-degree kidnapping (Count 2), one count of theft of

$1,500 or more (Count 3), and one count of possession of a firearm or carrying a concealed weapon

by a convicted felon (Count 4).6 On October 30, 2012, the State dismissed Count 2 and renumbered

the theft and weapons charges Counts 2 and 3, respectively.7 A jury trial began on September 17,

2013, but ended in a mistrial.8 A second trial began on February 25, 2014, and on February 27,

2014, a jury found Petitioner guilty as charged.9

            On March 11, 2014, the state trial court sentenced Petitioner to a mandatory term of life

imprisonment at hard labor without the benefit of parole, probation, or suspension of sentence as

to Count 1, ten years at hard labor as to Count 2, and twenty years at hard labor without the benefit

of parole, probation, or suspension of sentence as to Count 3.10 The sentences for Counts 2 and 3

were to run consecutively with each other, but concurrently with the life sentence imposed on

Count 1.11



6
    Sate Rec., Vol. I of VIII, Indictment, Jan. 24, 2012.
7
    Id.
8
    Sate Rec., Vol. III of VIII, Trial Tr., Sept. 17, 2013.
9
    State Rec., Vol. III of VIII, Jury Verdict, Feb. 27, 2014.
10
  State Rec., Vol. I of VIII, Sentencing Minutes, Mar. 11, 2014; State Rec., Vol. III of VIII, Commitment Order, Mar.
19, 2014; State Rec., Vol. IV of VIII, Sentencing Tr., Mar. 11, 2014.
11
  State Rec., Vol. I of VIII, Sentencing Minutes, Mar. 11, 2014; State Rec., Vol. III of VIII, Commitment Order, Mar.
19, 2014; State Rec., Vol. IV of VIII, Sentencing Tr., Mar. 11, 2014. The sentencing transcript indicates that the latter
two sentences were ordered to be served consecutive with each other, but concurrent with the mandatory life sentence
for second degree murder. The sentencing minutes and commitment order stated that the latter sentences were
concurrent with each other, but consecutive with the sentence for Count 1. The state district court resolved this

                                                                 2
           Petitioner filed a direct appeal before the Louisiana First Circuit Court of Appeal, raising

the following grounds for relief: (1) the evidence was insufficient to support the second-degree

murder conviction; (2) the trial court erred in denying his motion for a new trial; and (3) the trial

court erred in imposing the sentences for Counts 2 and 3 consecutive with each other.12 On June

5, 2015, the Louisiana First Circuit Court of Appeal affirmed Petitioner’s convictions and

sentences, but remanded the case for the trial court to correct a discrepancy between the sentencing

hearing transcript and the sentencing minutes and commitment order.13 The state trial court

corrected the minutes and commitment order accordingly on July 20, 2015.14 On June 17, 2016,

the Louisiana Supreme Court denied Petitioner’s related writ application without stated reasons.15

           On May 27, 2016, Petitioner filed a motion with the state trial court seeking grand jury

transcripts, or to dismiss the Indictment if the transcript could not be produced.16 The state trial

court denied the motion finding “no grand jury transcripts were made.”17 Petitioner filed a writ

application with the Louisiana First Circuit Court of Appeal, which was denied on September 19,

2016.18 The Louisiana First Circuit found that although a motion to quash was a proper vehicle to

challenge the Indictment, Petitioner waived the claim by failing to file the motion before trial.19



discrepancy in the record after the Louisiana First Circuit remanded the case to the lower court for them to correct the
error. See State v. Shurley, 2014-KA-0850, (La. App. 1 Cir. 6/5/2015); 2015 WL 3613186 at *9.
12
     State Rec., Vol. VI of VIII, Appeal Brief, 2014-KA-0850, Mar. 23, 2015.
13
     State v. Shurley, 2015 WL 3613186 at *9.
14
     State Rec., Vol. VI of VIII, Hearing Tr., Jul. 20, 2015.
15
     State v. Shurley, 2015-KO-1246 (La. 6/17/16); 192 So. 3d 775.
16
     State Rec., Vol. VI of VIII, Motion, May 27, 2016.
17
     State Rec., Vol. VI of VIII, Order, Jun. 22, 2016.
18
     State v. Shurley, 2016-KW-973, (La. App. 1 Cir. 9/19/16); State Rec., Vol. VI of VIII.
19
     Id.


                                                                3
On January 9, 2018, the Louisiana Supreme Court denied Petitioner’s related writ application

finding that, to the extent that he sought post-conviction relief, Petitioner failed to show that the

state trial court erred in denying and refusing his request for the grand jury transcripts.20

           In the interim, Petitioner sought District Attorney records through a letter requesting court

records and a public records request.21 When he received no action on his requests, Petitioner filed

a writ of mandamus in the state trial court on September 20, 2016.22 On April 12, 2017, the State

filed a response to the writ of mandamus claiming that there was no grand jury transcript, the State

had not received a public records request, and a copy of the District Attorney file would cost

$1,720.23 The state trial court held a hearing on May 2, 2017, during which the court held that a

grand jury transcript could not be produced because the proceedings were not recorded and that

Petitioner could pay for a copy of the District Attorney file.24 On May 19, 2017, Petitioner filed a

motion for appeal and designation of record.25 The state trial court dismissed the matter as not

appealable under Louisiana Code of Criminal Procedure article 912, and directed Petitioner to file

a writ application.26 Petitioner resubmitted the motion for appeal on September 18, 2017.27 The

record does not reflect that Petitioner ever filed a writ application.




20
     State ex re. Shurley v. State, 2016-KH-1878 (La. 1/9/18); 232 So. 3d 554.
21
     State Rec., Vol. VI of VIII, Letter, Jun. 8, 2016; Public Records Request, Jul. 25, 2016.
22
     State Rec., Vol. VI of VIII, Writ of Mandamus, Sept. 20, 2016.
23
     State Rec., Vol. VI of VIII, State Memorandum, Apr. 12, 2017.
24
     State Rec., Vol. V of VIII, Hearing Tr., May 2, 2017.
25
     State Rec., Vol. VII of VIII, Motion, May 19, 2017.
26
     State Rec., Vol. VII of VIII, Order, Jun. 12, 2017.
27
     State Rec., Vol. V of VIII, Motion, Sept. 18, 2017.


                                                             4
           Also in the interim, on April 5, 2017, Petitioner filed an application for post-conviction

relief in the state trial court raising the following claims for relief: (1) the trial court erred in failing

to instruct Petitioner of the importance of presenting a defense at trial; (2) the trial court erred in

failing to sequester the jury; (3) the trial court erred in denying various motions; (4) “the

prosecutor’s motion to bill of particulars was unconstitutional by not admitting all evidentiary

statements to jury for credibility of their supposedly only eye witness,” (5) Petitioner was

prejudiced by the victim’s mother’s affiliation with the state trial court and District Attorney’s

Office; (6) ineffective assistance of trial counsel; and (7) Petitioner was prejudiced by the failure

to present exculpatory evidence at trial.28 After Petitioner inquired about the status of his

application for post-conviction relief, the Tangipahoa Parish Clerk of Court sent him a letter on

August 8, 2018, advising that “an Order was not attached to the Motion, therefore, there was not

an order granting or denying your motion.”29 The record does not reflect that the state trial court

ever ruled on Petitioner’s application, and the State represents that the application remains pending

before the state trial court.30

           On August 23, 2018, Petitioner filed the instant federal habeas corpus application, raising

the following grounds for relief: (1) sufficiency of the evidence; (2) the trial court erred in denying

the motion for new trial; (3) the trial court erred in denying the motion to quash the indictment

without holding a hearing; (4) the trial court erred in failing to issue a final ruling on the writ of

mandamus seeking the grand jury transcripts and District Attorney file; (5) the trial court erred in

failing to advise Petitioner about the importance of presenting a defense at trial; (6) the trial court



28
     State Rec., Vol. VII of VIII, Application for Post-Conviction Relief, Apr. 5, 2017.
29
     State Rec., Vol. VII of VIII, Letter, Aug. 8, 2018.
30
     Rec. Doc. 8 at 4.


                                                             5
erred in failing to sequester the jury; (7) the trial court erred in denying all defense motions; (8)

Petitioner was prejudiced by the failure to present the conflicting statements of the key witness,

Ms. Aycock; (9) Petitioner was prejudiced by the victim’s mother’s affiliation with the state trial

court and District Attorney’s Office; (10) ineffective assistance of trial counsel; and (11) Petitioner

was prejudiced by the failure to present exculpatory evidence at trial.31 On October 23, 2018, the

State filed a response to the petition, arguing that because Petitioner’s application for post-

conviction relief remains pending before the state trial court, the majority of Petitioner’s claims

are not exhausted.32

B.          Report and Recommendation Findings

            On May 10, 2019, the Magistrate Judge issued a Report and Recommendation,

recommending that the petition be dismissed without prejudice because Petitioner had not

exhausted state court remedies with respect to some of the claims raised in the petition.33 The

Magistrate Judge noted that Petitioner had exhausted his state court remedies with regard to the

sufficiency of the evidence claim, the claim regarding the trial court’s denial of a motion for new

trial, and the claim regarding the motion to quash.34 However, the Magistrate Judge found that

Petitioner had not exhausted state court remedies with respect to the remaining claims because the

state trial court has not ruled on Petitioner’s application for post-conviction relief.35

            Because Petitioner’s federal application contains both exhausted and unexhausted claims,

the Magistrate Judge recommended that the petition be dismissed without prejudice for failure to


31
     Rec. Doc. 1.
32
     Rec. Doc. 8.
33
     Rec. Doc. 10.
34
     Id. at 6.
35
     Id. at 6–7.


                                                   6
exhaust state court remedies.36 Alternatively, the Magistrate Judge recommended that Petitioner

be allowed to amend the petition to pursue only the exhausted claims.37

                                               II. Objections

A.          Petitioner’s Objections

            Petitioner objects to the Magistrate Judge’s Report and Recommendation.38 Petitioner does

not dispute that he has not exhausted state court remedies with respect to some of the claims.39

However, Petitioner argues that his failure to exhaust is justified because the state trial court has

not ruled on the post-conviction application.40

            Petitioner notes that the post-conviction application form did not state that a petitioner must

attach an order to an application.41 Petitioner claims that the letter he received from the Tangipahoa

Parish Clerk of Court also did not advise him that he must send an order to the trial court for it to

render a decision.42 Petitioner also claims that he did not receive documentation updating him as

to the status of his writ of mandamus.43 For these reasons, Petitioner expresses concern that the

state trial court will not rule on the post-conviction relief application.44




36
     Id. at 7.
37
     Id.
38
     Rec. Doc. 11.
39
     Id.
40
     Id. at 1–2.
41
     Id. at 2.
42
     Id.
43
     Id. at 3.
44
     Id.


                                                      7
B.          State’s Opposition

            The State of Louisiana did not file a brief in opposition to Petitioner’s objections despite

receiving electronic notice of the filing.

                                              III. Standard of Review

            In accordance with Local Rule 73.2, this case was referred to a magistrate judge to provide

a Report and Recommendation. A district judge “may accept, reject, or modify the recommended

disposition” of a magistrate judge on a dispositive matter.45 A district judge must “determine de

novo any part of the [Report and Recommendation] that has been properly objected to.”46 A district

court’s review is limited to plain error for parts of the report which are not properly objected to.47

                                               IV. Law and Analysis

            In the instant case, Petitioner did not dispute that he did not fully exhaust all of the claims

listed in the petition.48 Instead, Petitioner appears to argue that he presented all of his claims to the

state trial court, but could not advance the unexhausted claims through the state court system

because the state trial court will not rule on the application for post-conviction relief.49

             “A fundamental prerequisite for federal habeas relief under § 2254 is the exhaustion of all

claims in state court prior to requesting federal collateral relief.”50 The Fifth Circuit has recognized

that “habeas corpus jurisprudence consistently underscores the central importance of comity, of




45
     Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).
46
     Fed. R. Civ. P. 72(b)(3).
47
  See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc), superseded by statute
on other grounds, 28 U.S.C. § 636(b)(1) (extending time to file objections from ten to fourteen days).
48
     Rec. Doc. 11.
49
     Id. at 4.
50
     Whitehead v. Johnson, 157 F.3d 384, 387 (5th Cir. 1998) (citing Rose v. Lundy, 455 U.S. 509, 519–20 (1982)).


                                                             8
cooperation and of rapport between the parallel systems of state and federal courts.”51 “These

concerns animate [the court’s] strict adherence to the doctrine of exhaustion—i.e., the notion that

federal courts will not consider a claim on habeas review if it has not been considered and finally

rejected by the state courts.”52 “Before seeking a federal writ of habeas corpus, a state prisoner

must exhaust available state remedies [] thereby giving the State the opportunity to pass upon any

correct alleged violations of its prisoners’ federal rights. To provide the State with the necessary

opportunity, the prisoner must fairly present his claim in each appropriate state court. . . .”53

           A federal habeas corpus petition should typically be dismissed without prejudice if the

petitioner has failed to exhaust all available state remedies.54 However, dismissal without prejudice

of a “mixed petition,” which raises both exhausted and unexhausted claims, may result in a

subsequent petition being barred by the one-year statute of limitations set forth in 28 U.S.C.

§ 2244(d).55 Because of this dilemma, federal courts are authorized to stay a habeas petition and

hold it in abeyance while a petitioner exhausts claims in state court.56 The United States Supreme

Court has noted that a “stay and abeyance should be available only in limited circumstances.”57 A

district court should stay federal habeas proceedings to allow a petitioner to exhaust state remedies

only when the district court finds: “(1) the petitioner has good cause for failure to exhaust his

claim, (2) the claim is not plainly meritless, and (3) the petitioner has not engaged in intentional


51
     Gomez v. Dretke, 422 F.3d 264, 266 (5th Cir. 2005) (internal citations and quotation marks omitted).
52
     Id.
53
     Baldwin v. Reese, 541 U.S. 27, 32 (2004) (internal citations and quotation marks omitted).
54
     Pliler v. Ford, 542 U.S. 225, 230 (2004).
55
  Duncan v. Walker, 533 U.S. 167, 181–82 (2001) (holding that 28 U.S.C. § 2244(d)’s one-year limitation period is
not tolled during the pendency of federal habeas proceedings).
56
     Rhines v. Weber, 544 U.S. 269, 277 (2005).
57
     Id.


                                                            9
delay.”58 When a district court finds that a stay is not warranted, the United States Supreme Court

has suggested the district court “should allow the petitioner to delete the unexhausted claims and

to proceed with the exhausted claims if dismissal of the entire petition would unreasonably impair

the petitioner’s right to obtain habeas relief.”59

           This petition is a mixed petition raising both exhausted and unexhausted claims.

Accordingly, the Court must either: (1) stay the case to allow Petitioner to return to the state courts

to fully exhaust his claims;60 (2) allow Petitioner “to delete the unexhausted claims and to proceed

with the exhausted claims if dismissal of the entire petition would unreasonably impair the

petitioner’s right to obtain habeas relief;”61 or (3) dismiss the entire petition without prejudice for

failure to exhaust.62

           In the objections to the Report and Recommendation, Petitioner argues that his failure to

exhaust should be excused because the state trial court will not rule on the post-conviction

application.63 Because Petitioner’s post-conviction application remains pending before the state

trial court, the statute of limitations for filing a federal habeas petition is tolled,64 and Petitioner

may refile a federal habeas petition after exhausting his state court remedies. Therefore, any delay

by the state trial court in ruling on the post-conviction relief application has not prejudiced



58
     Shillereff v. Quarterman, 304 F. App’x 310, 314 (5th Cir. 2008) (citing Rhines, 544 U.S. at 277–78).
59
     Rhines, 544 U.S. at 278.
60
     Id.
61
     Id.
62
     Pliler, 542 U.S. at 230.
63
     Rec. Doc. 11 at 1–2.
64
  See 28 U.S.C. § 2255(d)(2) (providing for statutory tolling during “[t]he time during which a properly filed
application for State post-conviction or other collateral review with respect to the pertinent judgment or claim is
pending”).


                                                           10
Petitioner’s ability to seek federal habeas relief. Accordingly, the Court finds that a stay is not

warranted because Petitioner has failed to demonstrate good cause to excuse his failure to

exhaust.65

           The Report and Recommendation notified Petitioner that he could dismiss the unexhausted

claims and proceed only on the exhausted claims. However, Petitioner has declined to exercise

this option. Accordingly, the Court finds that the entire mixed petition must be dismissed without

prejudice for Petitioner’s failure to exhaust his remedies in the state courts.

                                            V. Conclusion

           For the reasons stated above, the Court concludes that the petition must be dismissed

without prejudice for Petitioner’s failure to exhaust state court remedies. Accordingly,

           IT IS HEREBY ORDERED that Petitioner’s objections are OVERRULED;

           IT IS FURTHER ORDERED that the Court ADOPTS the Magistrate Judge’s

recommendation and Petitioner Gary Shurley’s petition for issuance of a writ of habeas corpus,

pursuant to 28 U.S.C. § 2254 is DISMISSED WITHOUT PREJUDICE for failure to exhaust

state court remedies.

                                         24th
           NEW ORLEANS, LOUISIANA, this ______day of October, 2019.




                                                       __________________________________
                                                       NANNETTE JOLIVETTE BROWN
                                                       CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT




65
     See Shillereff, 304 F. App’x at 314.


                                                  11
